Exhibit 10.6
CONSULTING AGREEMENT
     This Consulting Agreement dated effective January 20, 2009 (“Agreement’),
is by and among ev3 Endovascular, Inc. (“ev3” or “Company”) and Patrick
Spangler, (“Spangler”).
Recitals
     WHEREAS, ev3 desires to terminate Spangler’s employment which employment
shall continue through January 19, 2009; and
     WHEREAS, as part of the terms of Spangler’s separation from employment, the
Company desires to retain Spangler to provide limited consulting services from
time to time for a period of time following the termination.
Agreement
NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter provided, the parties agree as follows:

1.   Transition to Consulting.

  (a)   Spangler shall continue to work as an employee of the Company on a
full-time basis to and through January 19th, 2009, after which time Spangler’s
employment with the Company will terminate (the “Termination Date”).     (b)  
From January 20, 2009 through December 31, 2009 (the “Consulting Term”),
Spangler will work as a consultant to the Company, performing services for the
Company from time to time at the Company’s request. During this time, Spangler
will have the title of Consultant and will report to the Chief Executive Officer
of Company.     (c)   Spangler and the Company intend and agree that, as of
January 20, 2009, an independent contractor relationship shall be created by
this Agreement. Spangler shall not be considered an agent or employee of the
Company for any purpose. Spangler shall not have any right or authority to bind
or commit the Company to any legal obligation whatsoever. Spangler shall not be
eligible to participate in any of the Company’s employee benefit plans, fringe
benefit programs, group insurance arrangements or similar programs as an active
employee.     (d)   The parties understand and agree that Spangler’s status as
Consultant will qualify him as a “service provider” under the plan or plans
under which stock options and/or grants have been made to him. Spangler’s rights
as a “service provider” will be governed according to the terms of those
respective plans.

2.   Scope of Consulting Services. During the Consulting Term, Spangler shall
consult on projects as agreed upon with the Chief Financial Officer of the
Company.

1



--------------------------------------------------------------------------------



 



3.   Compensation. Provided Spangler has (a) provided the Company with an
original executed Separation Agreement and Release of Claims, (b) any applicable
revocation or rescission period set forth in the Agreement has expired, and
(c) Spangler has not revoked, rescinded or attempted to revoke or rescind the
Release, Spangler shall receive a nonrefundable consulting fee of $1000 per
month, for twelve (12) consecutive months beginning the first business day after
the above-referenced revocation and rescission periods expire, and every month
thereafter, payable in advance on or about the 1st of each month. For purposes
of this Consulting Agreement, a “month” shall run from the 1st day of a calendar
month to the last day of that same calendar month. The Company will be entitled
to request and receive up to ten (10) hours of Consulting Services from Spangler
during each such month. Should the Company request and receive additional
services to be performed by Spangler hereunder in excess of ten (10) hours
during any such month, the Company will compensate Spangler at the rate of $150
per hour for such additional services. All such additional services shall be
approved in advance by the Chief Executive Officer of the Company. The Company
shall not be responsible for withholding taxes from any such payments to
Spangler in connection with these Consulting Services. In addition to the
consulting fee, the Company will promptly reimburse Spangler for all reasonable
expenses incurred by him in the performance of such Consulting Services,
including, but not limited to, transportation, lodging, meals, and other related
expenses.

4.   Termination. This is an “at will” Agreement. Either party may terminate
this Agreement at any time upon ten (10) days prior written notice.

5.   Further Responsibilities and Duties.

  (a)   Compliance with Company Policies. Spangler shall, at all times, comply
with all policies, rules, and procedures of the Company which include, but are
not limited to, ev3’s Code of Conduct, Corporate Compliance Policy, and Insider
Trading Policy. By Spangler’s signature below, Spangler acknowledges that
Spangler has received, read, and agrees to abide by, each of the foregoing
policies.     (b)   Duty of Loyalty. In all aspects of Spangler’s Consulting
Services with the Company, Spangler shall act in the utmost good faith, deal
fairly with the Company, and fully disclose to the Company all information that
the Company might reasonably consider to be important or relevant to the
Company’s business. Spangler further agrees that during the Consulting Term,
Spangler shall not engage in any conduct that might result in, or create the
appearance of using Spangler’s position for Spangler’s private gain, or
otherwise create a conflict of interest, or the appearance of a conflict of
interest, with the Company. Such prohibited conduct includes, but is not limited
to, having an undisclosed financial interest in any vendor or supplier of the
Company or its affiliates, accepting payments of any kind or gifts other than of
a nominal value from vendors, customers, or suppliers, or having an undisclosed
relationship with a family member or other individual who is employed by any
entity in active or potential competition with the Company or its affiliates,
and which creates a conflict of interest.

2



--------------------------------------------------------------------------------



 



  (c)   No Conflicting Employment. During the term of this Consulting Agreement,
Spangler agrees that he will not engage in any other employment, occupation or
consulting directly related to the business in which the Company or its
affiliates is now involved, or to any business in which the Company or its
affiliates becomes involved during the Consulting Term, to the extent that the
nature of such business is disclosed to Spangler.

6.   Nondisclosure of Confidential and Proprietary Information.

  (a)   Definition of Confidential and Proprietary Information. “Confidential
and Proprietary Information” means any and all information, whether oral,
written, or committed to Spangler’s memory that is not generally known by
persons not employed by, or parties to contracts with the Company or its
affiliates, whether prepared by the Company, its affiliates or Spangler,
including but not limited to:

  (i)   inventions, designs, discoveries, works of authorship, improvements, or
ideas, whether or not patentable or copyrightable, methods, processes,
techniques, shop practices, formulae, compounds, or compositions developed or
otherwise possessed by the Company or its affiliates;     (ii)   the subject
matter of the Company’s and its affiliates’ patents, design patents, copyrights,
trade secrets, trademarks, service marks, trade names, trade dress, manuals,
operating instructions, and other intellectual property to the extent that such
information is unavailable to the public;     (iii)   the subject matter and the
terms and conditions of this Agreement;     (iv)   the Company’s and its
affiliates’ information, knowledge, or data concerning its financial data,
including financial statements and projections, pricing information, costs,
sales, budgets, and profits; business plans such as products and services under
development, clinical trials, proposals, presentations, potential acquisitions
under consideration, and marketing strategies; manufacturing processes;
organizational structures, such as names of employees, consultants, and their
positions and compensation schedules; customer information such as surveys,
customer lists, lists of prospective customers, customer research, customer
meetings, customer account records, sales records, training and servicing
materials, programs, techniques, sales, and contracts; supplier and vendor
information including lists and contracts; relational data models, company
manuals and policies, computer programs, software, disks, source code, systems
architecture, blue prints, flow charts, and licensing agreements; and/or     (v)
  any document marked “Confidential”, or any information that Spangler has been
told is “Confidential” or that Spangler might reasonably expect the Company or
its affiliates would regard as “Confidential,” or any

3



--------------------------------------------------------------------------------



 



      information that has been given to the Company or its affiliates in
confidence by customers, suppliers, or other persons.

  (b)   Confidentiality Obligations. Spangler agrees to hold all Confidential
and Proprietary Information in the strictest confidence both during the
Consulting Term and after the Consulting Services with the Company are
voluntarily or involuntarily terminated for any reason. To this end, Spangler
shall:

  (i)   not make, or permit or cause to be made, copies of any Confidential and
Proprietary Information, except as necessary to carry out the Company’s duties
as prescribed by the Company;     (ii)   not disclose or reveal any Confidential
and Proprietary Information, or any portion thereof, to any person or company
who is not under a legal or contractual obligation to the Company to hold such
information confidential;     (iii)   take all reasonable precautions to prevent
the inadvertent disclosure of any Confidential and Proprietary Information to
any unauthorized person;     (iv)   acknowledge that the Company is the owner of
all Confidential and Proprietary Information and agree not to contest any such
ownership rights of the Company, either during or after Spangler’s employment or
consulting relationship with the Company;     (v)   upon termination of the
Consulting Services or employment or upon request by the Company, deliver
promptly to the Company all Confidential and Proprietary Information and all the
Company documents and property, whether confidential or not, including, without
limitation, all books, manuals, records, reports, notes, contracts, lists,
blueprints, programs, databases, and other documents or materials, whether in
hard copy, electronic, or other form, including copies thereof, whether prepared
by Spangler or the Company, and all equipment furnished to Spangler in the
course of or incident to employment, including any laptop computer and all data
contained on such computer; and     (vi)   permit the Company to inspect
personal computers and/or cell phones, including any Personal Data Assistant,
Blackberry, or other handheld device belonging to Spangler, at the time the
Spangler’s employment and/or Consulting Services are terminated and to remove
from such personal property all data belonging to the Company if Spangler used
such personal property to conduct the Company business.

  (c)   Obligations to Third Parties. Spangler understands and acknowledges that
the Company has a policy prohibiting the receipt or use by the Company of any
confidential information or trade secret protected information in breach of
Spangler’s obligations to third parties and the Company does not desire to
receive any confidential information under such circumstances. Accordingly,
Spangler

4



--------------------------------------------------------------------------------



 



      will not disclose to the Company or use in the performance of any duties
for the Company any confidential information in breach of an obligation to any
third party. Spangler represents that Spangler has informed the Company, in
writing, of any restriction on Spangler’s use of a third party’s confidential
information that conflicts with any obligations under this Agreement.

7.   Other Endeavors by Spangler. The Company recognizes and agrees that
Spangler shall be free to engage in other employment, business, political and/or
nonprofit activities not directly related to the business of the Company or its
affiliates, provided, however, that such activities do not constitute a breach
of his commitments to the Company in this Agreement, and provided, further that
Spangler does not purport to act on behalf of the Company or otherwise represent
any affiliation with the Company in connection with his participation in such
activities.   8.   Governing Law: Venue. This Agreement shall be governed by,
and construed and enforced in accordance with Minnesota law, without reference
to choice of law, except to the extent it is pre-empted by federal law. Any
dispute relating to this Agreement shall be filed in the state or federal courts
within the State of Minnesota, Hennepin County.   9.   Entire Agreement. This
Agreement contains all the understandings and agreements between the parties
concerning Spangler’s consulting relationship with the Company and supersedes
any and all prior agreements and understandings, whether written or oral,
relating to the matters addressed in this Agreement; provided, however, that
Spangler understands that he remains bound by the terms of any prior agreement
which he previously entered into in connection with his employment with the
Company, including without limitation any agreement relating to:
(1) confidential, proprietary or trade secret information of the Company and its
affiliates; (2) assignment, disclosure or cooperation with respect to
inventions, know-how, creations or other intellectual property;
(3) non-competition with the Company; (4) non-solicitation of Company employees,
agents, customers or prospective customers; or (5) any similar obligations, all
of which do and will continue in full force and effect. The parties agree that
there were no inducements or representations leading to the execution of this
Agreement except as stated in this Agreement. Any modification of or addition to
this Agreement must be in writing and manually signed by Spangler and an
executive officer of the Company.   10.   Counterparts. This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same agreement.   11.  
Contemporaneous Agreement. The Company and Spangler acknowledge and agree,
notwithstanding anything to the contrary herein, that they have entered into a
Separation Agreement and Release of Claims (“Separation Agreement”)
contemporaneously herewith. Spangler’s rights under such Separation Agreement,
including, but not limited to, his right to receive Special Consideration, as
defined therein, shall not be altered, reduced, or affected by his execution of
this Agreement, his performance of Consulting Services, or by any actual or
purported breach of his obligations hereunder.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Consulting Agreement
effective as of the date set forth in the first paragraph.

             
ev3 Endovascular, Inc.
           
 
           
/s/ Greg Morrison
 
By: Greg Morrison
      /s/ Patrick Spangler
 
Patrick Spangler    
Its: Senior Vice President, Human Resources
           

6